ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Sizewise Rentals, LLC                        )      ASBCA No. 62000
                                             )
Under Contract No. N00183-15-F-1237          )

APPEARANCE FOR THE APPELLANT:                       Benjamin R. Prell, Esq.
                                                     Geiger Prell
                                                     Overland Park, KS

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Julia P. Hatch, Esq.
                                                     Trial Attorney
                                                     Fort Detrick, MD

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: July 1, 2019




                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62000, Appeal of Sizewise Rentals,
LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals